UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1073


DAVID BETHEA,

                Plaintiff - Appellant,

          v.

BLANCHARD & JOHNSON TRANSPORTATION,

                Defendant – Appellee,

          and

DEPARTMENT OF LABOR,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cv-02257-RBH)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bethea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    Bethea    appeals      the     district     court’s    orders

accepting      the    recommendations        of     the   magistrate    judge      and

denying relief on his civil complaint.                       We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                    Bethea v. Blanchard &

Johnson Transp., No. 4:07-cv-02257-RBH (D.S.C. Aug. 25, 2008;

Dec. 28, 2009).          We dispense with oral argument because the

facts   and    legal    contentions     are       adequately    presented     in   the

materials     before    the     court   and       argument    would   not    aid   the

decisional process.

                                                                             AFFIRMED




                                         2